Case: 20-60327       Document: 00516280438             Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                  April 14, 2022
                                     No. 20-60327
                                                                                 Lyle W. Cayce
                                   Summary Calendar
                                                                                      Clerk


   Dean C. Boyd,

                                                                  Plaintiff—Appellant,

                                           versus

   M.D. Edward Thomas Cullom, III;
   Captain Denise Bone,
   Mississippi Department of Corrections Employee State of Mississippi,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 No. 3:18-CV-123


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Dean Boyd, Mississippi prisoner #167698, appeals the summary judg-
   ment dismissing his 42 U.S.C. § 1983 claim for failure to exhaust available



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60327        Document: 00516280438           Page: 2   Date Filed: 04/14/2022




                                       No. 20-60327


   administrative remedies and the dismissal of his state-law tort claim. His
   motion to reconsider the striking of his reply brief is DENIED.
             We review a summary judgment for failure to exhaust de novo and
   apply the same standard as the district court. Dillon v. Rogers, 596 F.3d 260,
   266 (5th Cir. 2010). Summary judgment is proper “if the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Section 1983
   complaints challenging prison conditions have been properly exhausted
   where the plaintiff “‘complete[d] the administrative review process in accor-
   dance with the applicable procedural rules.’” Jones v. Bock, 549 U.S. 199,
   218 (2007) (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)).
             Boyd has not shown a genuine dispute of material fact as to whether
   he exhausted available administrative remedies, given that he conceded that
   he did not pursue his grievance through the two-step process before filing his
   complaint. See Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012). His later
   grievances that he purportedly pursued to conclusion do not establish that
   the exhaustion requirement was satisfied before filing suit. See id. Moreover,
   his motion for judicial review in state court shows efforts to circumvent the
   ARP procedures rather than demonstrating exhaustion because inmates must
   comply with the institutional grievance procedures. See Jones, 549 U.S.
   at 218.
             As for the dismissal of his state law tort claim, Boyd merely reiterates
   the arguments he presented to the magistrate judge (“MJ”) and does not
   challenge the MJ’s determinations that he failed to provide the requisite
   notice of intent to sue and failed to allege a claim amounting to an Eighth
   Amendment violation. Although pro se briefs are afforded liberal construc-
   tion, Haines v. Kerner, 404 U.S. 519, 520 (1972), arguments must be briefed
   to be preserved, Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Boyd




                                            2
Case: 20-60327     Document: 00516280438           Page: 3   Date Filed: 04/14/2022




                                    No. 20-60327


   abandons, by failing to brief, any challenge to the alternative reasons the MJ
   gave for the dismissal. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987).
          AFFIRMED.




                                         3